                                         Case 5:20-cv-05799-LHK Document 179 Filed 09/20/20 Page 1 of 8




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    NATIONAL URBAN LEAGUE, and
                                        others,                                         Case No. 20-cv-05799 LHK
                                  12
Northern District of California
 United States District Court




                                                      Plaintiffs,                       FIRST ORDER AFTER IN CAMERA
                                  13                                                    REVIEW AS TO DELIBERATIVE
                                               v.                                       PROCESS PRIVILEGE ASSERTED
                                  14                                                    BY DEFENDANTS
                                        WILBUR L. ROSS, JR., and others,
                                  15
                                                      Defendants.
                                  16
                                  17
                                  18
                                              Upon referral from the presiding judge, this order sets forth the first of several
                                  19
                                       rulings on the deliberative process privilege asserted by defendants in two privilege logs
                                  20
                                       (ECF 106, 154-2), with supplemental information and argument (ECF 172) provided by
                                  21
                                       defendants in response to a request for additional information by the Court (ECF 163). To
                                  22
                                       be clear, this order only addresses the deliberative process privilege. A separate order at
                                  23
                                       ECF 174 ruled on the attorney-client privilege asserted by defendants.
                                  24
                                              This is the first of what will be several orders addressing the deliberative process
                                  25
                                       privilege. Additional orders are expected today and tomorrow. We are prioritizing
                                  26
                                       documents the parties identified as highest priority. See ECF 163, 170. Subsequent orders
                                  27
                                       will not repeat the legal analysis or procedural history. In our discovery orders in this case,
                                  28
                                           Case 5:20-cv-05799-LHK Document 179 Filed 09/20/20 Page 2 of 8




                                   1   where the deliberative process privilege is “Sustained” that means the defendants have met
                                   2   their burden and the document or redaction is found to be appropriate. Where the privilege
                                   3   is “Overruled” that means the defendants have not met their burden and the document must
                                   4   be produced without privilege redaction.1
                                   5          The privilege logs were filed on September 13 (ECF 106) and September 18, 2020
                                   6   (ECF 154-2). In response to an order from District Court Judge Lucy H. Koh, the parties
                                   7   on September 18 filed legal briefs explaining their positions on the possible evidentiary
                                   8   privileges asserted. ECF 149, 150. At the time of the briefs, the parties discussed four
                                   9   privileges. But in the logs, defendants only asserted two privileges: (1) attorney-client;
                                  10   and (2) deliberative process. They dropped the “White House Privilege” and attorney
                                  11   work product privilege. See ECF 150. Defendants lodged the documents identified on the
                                  12   privilege logs with the undersigned Magistrate Judges on September 19 before noon. The
Northern District of California
 United States District Court




                                  13   documents were provided ex parte in an electronic format. Plaintiffs objected to the
                                  14   privilege assertions in a filing at approximately 11:00 p.m. later the same day. ECF 170.
                                  15   Defendants filed a reply brief on September 20. ECF 172. This order is made after
                                  16   considering all the privilege-related submissions and conducting an in camera review of
                                  17   the documents provided by defendants. The parties have agreed that any review of this
                                  18   discovery order will go to the Ninth Circuit Court of Appeals or U.S. Supreme Court. ECF
                                  19   140.
                                  20          Defendants have asserted the deliberative process privilege as to a substantial
                                  21   portion of the responsive documents in this case. As determined by Judge Koh, ECF 169:
                                  22          For the September 13, 2020 production:
                                  23   Defendants produced to Plaintiffs 58 documents.
                                  24   Defendants withheld in full on the basis of an asserted privilege 67 documents.
                                  25
                                       1
                                  26    Defendants also made redactions of Personal Identification Information (PII) in the
                                       documents of things such as personal cell phone numbers. Plaintiffs have not raised
                                  27   objection to the PII redactions. In the Court’s review, the PII redactions were narrowly
                                       and properly made and are sustained. The PII redactions therefore will not be separately
                                  28   addressed in each ruling on a privileged document.
                                                                                     2
                                          Case 5:20-cv-05799-LHK Document 179 Filed 09/20/20 Page 3 of 8




                                   1   Defendants redacted on the basis of an asserted privilege 14 documents.
                                   2   The combined total for September 13, 2020 was 139 documents.
                                   3          For the September 18, 2020 production:
                                   4   Defendants produced to Plaintiffs 657 documents.
                                   5   Defendants withheld in full on the basis of an asserted privilege 433 documents.
                                   6   Defendants redacted on the basis of an asserted privilege 568 documents.
                                   7   The combined total for the September 18 production was 1,658 documents.
                                   8          Where defendants asserted a privilege, there are just 3 redacted documents where
                                   9   the only privilege asserted was the attorney-client privilege. See Order on Attorney-Client
                                  10   Privilege, ECF 174. There are 19 documents in which defendants asserted both the
                                  11   attorney-client and deliberative process privilege. For the approximately 1063 other
                                  12   privilege assertions, the only privilege asserted is the deliberative process privilege. In
Northern District of California
 United States District Court




                                  13   other words, the deliberative process privilege is far and away the most important
                                  14   evidentiary issue before the Court at this phase of the case.
                                  15          The parties set forth their views on the applicable legal standard in briefs at ECF
                                  16   149, 150, 170, and 172. In the interest of time, this order will not repeat each side’s
                                  17   statement.
                                  18          As a general principle, Rule 26(b)(1) of the Federal Rules of Civil Procedure
                                  19   provides that “[p]arties may obtain discovery regarding any nonprivileged matter that is
                                  20   relevant to any party’s claim or defense and proportional to the needs of the case . . .”
                                  21   Defendants’ claims of privilege are governed by principles of federal common law. See
                                  22   Fed. R. Evid. 501; see also Kerr v. United States District Court for the N. Dist. of Cal.,
                                  23   511 F.2d 192, 197 (9th Cir.1975). It is well-established that the federal “policy favoring
                                  24   open discovery requires that privileges must be ‘strictly construed.’” Dowling v. American
                                  25   Hawaii Cruises, Inc., 971 F.2d 423, 425 (9th Cir.1992) (quoting University of
                                  26   Pennsylvania. v. EEOC, 493 U.S. 182, 189 (1990)). The United States Supreme Court has
                                  27   made it clear that an evidentiary privilege is not applied “unless it ‘promotes sufficiently
                                  28
                                                                                      3
                                          Case 5:20-cv-05799-LHK Document 179 Filed 09/20/20 Page 4 of 8




                                   1   important interests to outweigh the need for probative evidence....’” University of
                                   2   Pennsylvania, 493 U.S. at 198 (quoting Trammel v. United States, 445 U.S. 40, 51 (1980).
                                   3   “Inasmuch as ‘[t]estimonial exclusionary rules and privileges contravene the fundamental
                                   4   principles that “the public . . . has a right to every man's evidence,’” id. at 50 [internal
                                   5   citation omitted], any such privilege must ‘be strictly construed.’ 445 U.S. at 50.”
                                   6   University of Pennsylvania, 493 U.S. at 198. The deliberative process privilege “‘must be
                                   7   strictly confined within the narrowest possible limits consistent with the logic of its
                                   8   principles.’” In re McKesson Governmental Entities Average Wholesale Price Litig., 264
                                   9   F.R.D. 595, 601 (N.D. Cal. 2009) (quoting K.L. v. Edgar, 964 F.Supp. 1206, 1208 (N.D.
                                  10   Ill. 1997)).
                                  11          The deliberative process privilege is a qualified privilege. FTC v. Warner
                                  12   Communications, Inc., 742 F.2d 1156, 1161 (9th Cir. 1984) (citing Coastal States Gas
Northern District of California
 United States District Court




                                  13   Corp. v. Department of Energy, 617 F.2d 854, 866 (D.C. Cir. 1980)); Desert Survivors v.
                                  14   U.S. Dep’t of Interior, Case No. 16-cv-1165 JCS, 2017 WL 1549374, at *2-3 (N.D. Cal.
                                  15   May 1, 2017). To qualify for protection under the deliberative process privilege, a
                                  16   document must be both (1) “predecisional,” that is, “generated before to the adoption of
                                  17   agency’s policy or decision” and (2) “deliberative,” meaning that it contains opinions,
                                  18   recommendations or advice about agency policies. Warner, 742 F.2d at 1161. The
                                  19   privilege does not cover “[p]urely factual material that does not reflect the deliberative
                                  20   process.” Id. (citation omitted). On the other hand, the privilege applies where the “factual
                                  21   material is so interwoven with the deliberative material that it is not severable.” Id. (citing
                                  22   Binion v. Department of Justice, 695 F.2d 1189, 1193 (9th Cir. 1983)).
                                  23          In Coastal States, the court described the purposes of the deliberative process
                                  24   privilege as follows:
                                                      The privilege has a number of purposes: it serves to assure that
                                  25                  subordinates within an agency will feel free to provide the
                                                      decisionmaker with their uninhibited opinions and
                                  26                  recommendations without fear of later being subject to public
                                                      ridicule or criticism; to protect against premature disclosure of
                                  27                  proposed policies before they have been finally formulated or
                                                      adopted; and to protect against confusing the issues and
                                  28
                                                                                       4
                                          Case 5:20-cv-05799-LHK Document 179 Filed 09/20/20 Page 5 of 8



                                                     misleading the public by dissemination of documents
                                   1                 suggesting reasons and rationales for a course of action which
                                                     were not in fact the ultimate reasons for the agency’s action.
                                   2
                                       Coastal States, 617 F.2d at 854, 866 (D.C. Cir. 1980).
                                   3
                                              Because the deliberative process privilege is a qualified privilege, a party may
                                   4
                                       obtain disclosure of deliberative materials if it can establish that the need for the materials
                                   5
                                       to allow for accurate fact-finding outweighs the government’s interest in non-disclosure.
                                   6
                                       Warner, 742 F.2d at 1161 (citing United States v. Leggett & Platt, Inc., 542 F.2d 655, 658
                                   7
                                       (6th Cir. 1976)); United States v. American Telephone and Telegraph Co., 524 F. Supp.
                                   8
                                       1381, 1386 n.14 (D.D.C. 1981)). The Ninth Circuit in Warner set forth four non-exclusive
                                   9
                                       factors that may be considered in determining whether the litigant has met this
                                  10
                                       requirement: “1) the relevance of the evidence; 2) the availability of other evidence; 3) the
                                  11
                                       government’s role in the litigation; and 4) the extent to which disclosure would hinder
                                  12
Northern District of California
 United States District Court




                                       frank and independent discussion regarding contemplated policies and decisions.” Id.
                                  13
                                       (citations omitted). “Other factors that a court may consider include: (5) the interest of the
                                  14
                                       litigant, and ultimately society, in accurate judicial fact finding, (6) the seriousness of the
                                  15
                                       litigation and the issues involved, (7) the presence of issues concerning alleged
                                  16
                                       governmental misconduct, and (8) the federal interest in the enforcement of federal law.”
                                  17
                                       N. Pacifica, LLC v. City of Pacifica, 274 F. Supp. 2d 1118, 1122 (N.D. Cal. 2003).
                                  18
                                              The parties generally agree that the following requirements must be met by the
                                  19
                                       party asserting the privilege: “(1) a formal claim of privilege by the head of the department
                                  20
                                       possessing control over the requested information, (2) an assertion of the privilege based
                                  21
                                       on actual personal consideration by that official, and (3) a detailed specification of the
                                  22
                                       information for which the privilege is claimed, along with an explanation of why it
                                  23
                                       properly falls within the scope of the privilege.’” See Coleman v. Schwarzenegger, Case
                                  24
                                       No. 01-cv-1351, 2008 WL 2237046, at *4 (N.D. Cal., E.D. Cal. May 29, 2008).
                                  25
                                              We finally turn to discuss the disputed deliberative process documents asserted by
                                  26
                                       the defendants and challenged by the plaintiffs in this case. There are two central issues in
                                  27
                                       dispute: (1) are the documents “predecisional”; and (2) are the documents “deliberative”?
                                  28
                                                                                       5
                                         Case 5:20-cv-05799-LHK Document 179 Filed 09/20/20 Page 6 of 8




                                   1            As to predicisional, the key question is the date of the decision. Communications
                                   2   made after that date would not be predecisional. Materials are considered “predecisional”
                                   3   if “prepared in order to assist an agency decisionmaker in arriving at his decision.” Carter
                                   4   v. U.S. Dep’t of Commerce, 307 F.3d 1084, 1089 (9th Cir. 2002) (citation omitted). A
                                   5   document prepared to support a decision already made is by definition not “predecisional.”
                                   6   See Fishermen’s Finest, Inc. v. Gutierrez, 2008 WL 2782909, at *2 (W.D. Wash. July 14,
                                   7   2008).
                                   8            Here, we find that anything after July 29, 2020, was mere implementation of the
                                   9   Secretary of Commerce’s decision and, thus, does not fall within the deliberative process
                                  10   privilege. We reach this conclusion after considering all the information submitted, but
                                  11   with particular focus on Defendants’ admission in the declaration of Albert E. Fontenot,
                                  12   Jr., Associate Director of the Decennial Census Programs, filed in opposition to the motion
Northern District of California
 United States District Court




                                  13   for a temporary restraining order, ECF 81-1, filed Sept. 4, 2020. In the Fontenot
                                  14   declaration, ¶ 81, he testified that on or before July 29, the Secretary made the decision to
                                  15   complete the count by December 31, and “directed” the Census Bureau staff to “present a
                                  16   plan” to “meet th[at] deadline.” Fontenot Decl. ¶ 81, ECF 81-1. The limited documents
                                  17   produced corroborate Fontenot’s testimony as to the timing of the decision. See, e.g., Doc.
                                  18   11974 (July 30 email referencing “September 30” and the change to the website, and that
                                  19   Bureau “provided new operational guidance this morning” and that “‘acceleration’
                                  20   essentially has been taking place in the last 12 hours”); Doc. 10066-67 (Fontenot
                                  21   indicating that “Replan” was negotiated by July 31 and merely reduced to “a deck over the
                                  22   weekend”); Doc. 8554-89 (July 30 email chain and attachments regarding “GAO request
                                  23   around our replan”). Defendants argue that these documents are not relevant if they came
                                  24   after the Secretary’s July 29 call to action. ECF 172. That is an argument that they may
                                  25   seek to present to Judge Koh at the preliminary injunction hearing. For purposes of our in
                                  26   camera privilege review, we find that the post-July 29 documents are not privileged.
                                  27            As to deliberation, communications strategies and other factual material that do not
                                  28
                                                                                      6
                                          Case 5:20-cv-05799-LHK Document 179 Filed 09/20/20 Page 7 of 8




                                   1   reveal the decision maker’s predecisional, deliberative mental processes are not protected
                                   2   by the deliberative process privilege and must be segregated and released. Nat’l Res. Def.
                                   3   Council v. U.S. Dep’t of Def., 388 F. Supp. 2d 1086, 1106 (C.D. Cal. 2005). Here, many
                                   4   of the documents over which the defendants have claimed privilege are not deliberative in
                                   5   the relevant sense, meaning they do not reflect any deliberation by the Census Bureau on
                                   6   agency decisionmaking. Consider document 7501-06. This is an internal discussion
                                   7   within the Census Bureau in July about a request for information from GAO concerning
                                   8   the reasons for the extension of the census deadlines in the Covid 19 plan that was adopted
                                   9   earlier in the year. There is discussion back and forth in the email thread about what the
                                  10   participants remembered and who needs to approve a response to GAO before it goes out.
                                  11   But the discussion among the participants concerns what to tell GAO about a decision that
                                  12   had already been made. None of the discussion relates to potential decisionmaking by the
Northern District of California
 United States District Court




                                  13   Census Bureau. The participants are responding to a request for information. This does
                                  14   not satisfy the asserted privilege.
                                  15          Similarly, in document 1123-1127, pages 1123-1126 are overwhelmingly
                                  16   statements of facts as to the status of operations as of the date of the document. Although
                                  17   the status of operations at this time may be fluid and subject to change, that does not render
                                  18   the facts “deliberative” within the meaning of the privilege. To the extent there are
                                  19   random questions as to potential actions the Bureau may take, the government’s interest in
                                  20   protecting those questions in this document is negligible. By contrast, page 1127 is
                                  21   reflective of deliberations as to potential agency action.
                                  22          Entry by entry rulings on the asserted deliberative process privilege assertions will
                                  23   soon follow. Effective now, this order overrules the defendants’ deliberative process
                                  24   privilege assertions as to all documents dated after July 29, 2020, as they are not
                                  25   predecisional. On the annotated September 18 privilege log filed by plaintiffs at ECF 170-
                                  26   1, that means all documents in rows 823 (Doc. 8353) to the last row, 1659, must be
                                  27   produced, except for Doc. 14765, which is shielded by the attorney-client privilege. ECF
                                  28
                                                                                      7
                                         Case 5:20-cv-05799-LHK Document 179 Filed 09/20/20 Page 8 of 8




                                   1   174. On the annotated September 13 log filed at ECF 170-2, defendants must produce all
                                   2   documents from Doc. 869 to the end of the log.
                                   3          As time is of the essence with the Census and in preparation for the preliminary
                                   4   injunction hearing, the Court sets a short deadline for defendants’ production of these
                                   5   materials. All documents ordered to be produced in this order must be produced and filed
                                   6   in unredacted form (except for redacted PII) by 5:00 p.m. Pacific time today, September
                                   7   20.
                                   8          IT IS SO ORDERED.
                                   9
                                  10   Dated: September 20, 2020                 _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  11                                                   United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13                                             ______________/S/_______________________
                                                                                       SUSAN VAN KEULEN
                                  14                                                   United States Magistrate Judge
                                  15
                                  16                                             _______________/S/______________________
                                                                                       THOMAS S. HIXSON
                                  17                                                   United States Magistrate Judge

                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    8
